Citation Nr: 1707469	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  16-44 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a cold weather injury of the right foot.  

2.  Entitlement to service connection for residuals of a cold weather injury of the left foot.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The Veteran served on active duty in the Army from July 1952 to June 1954, including during the Korean War.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that denied service connection for residuals of a cold weather injury of the right foot (listed as frostbite of the right foot) and residuals of a cold weather injury of the left foot (listed as frostbite of the left foot).  

In a VA Form 9, received in September 2016, the Veteran requested a Board videoconference hearing.  He was scheduled for the hearing in March 2017.  Following a March 2017 pre-hearing teleconference, the Veteran's representative submitted a written statement requesting waiver of the hearing request, as well as waiver of the right to an Informal Hearing Presentation, if the Veteran was granted the benefits sought on appeal or the appeal was remanded for a VA examination.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2016).  

The issues have been recharacterized to comport with the evidence of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's current residuals of a cold weather injury of the right foot had their onset in service.  

2.  The Veteran's current residuals of a cold weather injury of the left foot had their onset in service.  


CONCLUSION OF LAW

1.  The criteria for service connection for residuals of a cold weather injury of the right foot have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

2.  The criteria for service connection for residuals of a cold weather injury of the left foot have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran contends that he has residuals of a cold weather injury of the right foot and the left foot that are related to service.  He specifically maintains that when he arrived in Korea during his period of service, it was thirty-five degrees below zero.  He indicates that he was transported by a train with no windows or heat and that he suffered frostbite of both feet at that time.  The Veteran reports that the Army had run out of cold weather gear to include boots.  The Veteran maintains that over the course of the winter of 1953 and the winter of 1954, he never received cold weather boots.  He reports that due to the constant mud and extreme cold weather, his right foot and left foot were frozen on several occasions in Korea.  The Veteran essentially asserts that he suffered cold weather injuries to both feet while serving in Korea and he has suffered residuals of the cold weather injuries of both feet since that time.  

The Veteran served on active duty in the Army from July 1952 to June 1954, including during the Korean War.  His DD Form 214 indicates that he had one year, five months, and one day of foreign and/or sea service.  His service personnel records include notations that he participated in the Third Korean Winter Campaign (beginning in January 1953) and the Korea Summer Fall Campaign (beginning in May 1953).  

The Veteran's available service treatment records do not show complaints, findings, or diagnoses of cold weather injuries of the right foot and/or left foot.  

Post-service private treatment records show treatment for residuals of cold weather injuries of the right foot and left foot.  

A February 2013 treatment report from the Southwest General Medical Group, Inc., notes that the Veteran complained that his feet were always cold, numb, and dull white in color.  The Veteran stated that he suffered frostbite of the feet when he was in the Army from 1952 to 1954.  He indicated that the onset of the numbness in his feet had been sudden following frostbite in 1952.  He reported that he suffered frostbite in both feet while in the military in Korea and that, since that time, he had a cold sensation and numbness in both feet which had worsened with age.  The Veteran maintained that his feet were always cold and that there was decreased sensation.  He related that his symptoms were worsened in a cold environment.  He stated that wearing insulated boots provided some help.  The Veteran denied that he had any problems with walking or with sores on his feet.  It was noted that the Veteran had no history of diabetes or vascular disease and that he had suffered no other injuries.  The examiner reported that the Veteran had never been evaluated for this condition before and that he had never brought it to her attention prior to that date.  

The impression was cold feet.  The examiner indicated that the Veteran had frostbite in 1952 while he was in Korea and that he had problems with a cold sensation and numbness in his feet since that time.  It was noted that the Veteran had never had a workup before, but that he felt it had something to do with his initial frostbite.  

A September 2016 treatment report from the Strongsville Podiatry, LLC, indicates that the Veteran was seen with a chief complaint of a history of cold skin temperature of both feet since suffering frostbite in 1952.  It was noted that the duration of the condition was over sixty years, that the onset was acute, and that the course was unchanged.  The Veteran reported that aggravating factors were exposure to cold ambient temperatures and that previous treatments involved a modified shoe style.  The assessment was other disturbances of skin sensation and onychomycosis.  

The Board observes that the Veteran's service treatment records do not specifically show treatment for cold weather injuries of the right foot and left foot during his period of service.  The Board notes that the Veteran's service personnel records do indicate that he served in the Third Korean Winter Campaign beginning in January 1953.  Additionally, a February 2013 treatment report from the Southwest General Medical Group, Inc., relates an impression of cold feet.  The examiner specifically indicated that the Veteran had frostbite in 1952 while he was in Korea and that he had problems with a cold sensation and numbness in his feet since that time.  The Board further observes that a September 2016 treatment report from Strongsville Podiatry, LLC, notes that the Veteran was seen with a chief complaint of a history of cold skin temperatures of both feet since frostbite in 1952 and refers to a duration of over 60 years.  The diagnoses included other disturbances of skin sensation.  

The Board notes that the Veteran is competent to report in-service cold weather injuries of the right foot and left foot, continuous right foot and left foot symptomatology since service, and current symptoms that form the basis for diagnosis of disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, the Board finds that the Veteran's reports as to having cold weather injuries of both feet in service and residuals of the cold weather injuries of both feet since service, are credible.  See also Jandreau v. Nicholson, 492 F.3d 1372 (2007).  

The Board notes that there are no negative medical opinions of record.  In light of the diagnosis of cold feet, pursuant to the treatment report from the Southwest General Medical Group, Inc., and the examiner's report that the Veteran had frostbite in 1952 while he was in Korea and that he had problems with a cold sensation and numbness in his feet since that time, the Board cannot conclude that the preponderance of the evidence is against the claims for service connection for residuals of a cold weather injury of the right foot and residuals of a cold weather injury of the left foot.  

Resolving any doubt in the Veteran's favor, the Veteran has residuals of a cold weather injury of the right foot and residuals of a cold weather injury of the left foot that had their onset during his period of service.  Service connection for residuals of a cold weather injury of the right foot and residuals of a cold weather injury of the left foot is warranted. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  


ORDER

Service connection for residuals of a cold weather injury of the right foot is granted.  

Service connection for residuals of a cold weather injury of the left foot is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


